Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 1 of 10 PageID #: 84



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

   CHRISTOPHER FISK                                   CIVIL ACTION NO. 5:20-CV-00499


   VERSUS                                             JUDGE HICKS

   JAYSON RICHARDSON, ET AL                           MAGISTRATE JUDGE HORNSBY
                                    ANSWER TO COMPLAINT

         NOW INTO COURT, through undersigned counsel, come defendants, De Soto Parish

 Sheriff Jayson Richardson, Deputy William Bates, Deputy Kelby Pearah, Deputy Russ Jones, and

 Sergeant Phillip Parker, who, in response to the Complaint filed by plaintiff, deny each and every

 paragraph unless specifically admitted herein, and further show:

                                         I.      FIRST DEFENSE

         The Complaint fails to state a claim against defendants upon which relief can be granted.

                                       II.     SECOND DEFENSE

         This Court is without jurisdiction over the claims asserted by plaintiff in that the Complaint

 fails to state a proper claim for relief against defendants under the Constitution of the United States,

 or pursuant to 42 U.S.C. § 1983.

                                        III.    THIRD DEFENSE

         Defendants deny conducting themselves in any form or manner which was a violation of

 Christopher Fisk’s civil rights; defendants deny ever having subjected Christopher Fisk or having

 caused him to be subjected to a deprivation or violation of any constitutional or protected right,

 privilege, immunity, or law; defendants specifically deny any indebtedness unto plaintiff for any

 damages, be they actual, compensatory or punitive in any form or fashion.
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 2 of 10 PageID #: 85



                                      IV.        FOURTH DEFENSE

        At all times pertinent hereto, defendants conducted themselves lawfully, reasonably, and

 within the powers and rights of their office.

                                       V.        FIFTH DEFENSE

        Defendants are entitled to Qualified Immunity. Defendants were objectively reasonable

 and did not violate any clearly established law of which defendants knew or should have known.

 A reasonable officer could have believed defendants’ conduct to be lawful.

                                       VI.       SIXTH DEFENSE

        Plaintiff’s claims are barred under Heck v. Humphrey, 512 U.S. 477 (1994).


                                     VII.    SEVENTH DEFENSE

        Defendants deny any allegations, claims, contentions, and conclusions set forth by Plaintiff

 in the individual paragraphs of the Complaint, except as expressly hereinafter admitted, and to the

 individual paragraphs of Complaint, defendants respond:

                                                   1.

        The allegations of paragraph 1 of plaintiff’s Complaint state a legal conclusion and

 therefore require no response. To the extent a response is required, the allegations are denied.

                                                   2.

        The allegations of paragraph 1 of plaintiff’s Complaint state a legal conclusion and

 therefore require no response. To the extent a response is required, the allegations are denied.

                                                   3.

        It is admitted that Christopher Fisk is a plaintiff herein and has named Sheriff Jayson

 Richardson in his individual and official capacities and Deputies William Bates, Kelby Pearah,

 Russ Jones, and Phillip Parker in their individual capacities as defendants; otherwise, the

                                                   [2]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 3 of 10 PageID #: 86



 allegations of paragraph 3 of the Complaint are denied as written and for lack of sufficient

 information to justify a belief therein.

                                                       4.

         The allegations of paragraph 4 of plaintiff’s Complaint do not state factual allegations;

 therefore, no response is required. To the extent a response is required, the allegations are denied.

                                                       5.

         The allegations of paragraph 5 of the Complaint are denied and denied for a lack of

 sufficient information to justify a belief therein.

                                                       6.

         The allegations of paragraph 6 of the Complaint are denied for a lack of sufficient

 information to justify a belief therein.

                                                       7.

         The allegations of paragraph 7 of the Complaint are denied for a lack of sufficient

 information to justify a belief therein.

                                                       8.

         It is admitted that plaintiff intentionally attempted to evade and hide from law enforcement

 officers; otherwise, the allegations of paragraph 8 of the Complaint are denied for a lack of

 sufficient information to justify a belief therein.

                                                       9.

         The allegations of paragraph 9 of the Complaint are denied.

                                                   10.

         The allegations of paragraph 10 of the Complaint are denied.




                                                   [3]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 4 of 10 PageID #: 87



                                               11.

        The allegations of paragraph 11 of the Complaint are denied.

                                               12.

        The allegations of paragraph 12 of the Complaint are denied.

                                               13.

        The allegations of paragraph 13 of the Complaint are denied.

                                               14.

        The allegations of paragraph 14 of the Complaint require no response, as this paragraph

 simply incorporates by reference previous allegations of the Complaint. To the extent a response

 is required, Defendants incorporate by reference their responses to the Complaint’s prior

 allegations.

                                               15.

        The allegations of paragraph 15 of the Complaint state a legal conclusion and require no

 response.

                                               16.

        The allegations of paragraph 16 of the Complaint are denied.

                                               17.

        The allegations of paragraph 17 of the Complaint are denied.

                                               18.

        The allegations of paragraph 18 of the Complaint are denied.

                                               19.

        The allegations of paragraph 19 of the Complaint are denied.

                                               20.


                                               [4]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 5 of 10 PageID #: 88



        The allegations of paragraph 20 of the Complaint are denied.

                                               21.

        The allegations of paragraph 21 of the Complaint are denied.

                                               22.

        The allegations of paragraph 22 of the Complaint are denied.

                                               23.

        The allegations of paragraph 23 of the Complaint are denied.

                                               24.

        The allegations of paragraph 24 of the Complaint are denied.

                                               25.

        The allegations of paragraph 25 of the Complaint are denied.

                                               26.

        The allegations of paragraph 26 of the Complaint are denied.

                                               27.

        The allegations of paragraph 27 of the Complaint are denied.

                                               28.

        The allegations of paragraph 28 of the Complaint require no response, as this paragraph

 simply incorporates by reference previous allegations of the Complaint. To the extent a response

 is required, Defendants incorporate by reference their responses to the Complaint’s prior

 allegations.




                                               [5]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 6 of 10 PageID #: 89



                                               29.

        The allegations of paragraph 29 of the Complaint state a legal conclusion and require no

 response.

                                               30.

        The allegations of paragraph 30 of the Complaint are denied.

                                               31.

        The allegations of paragraph 31 of the Complaint require no response, as this paragraph

 simply incorporates by reference previous allegations of the Complaint. To the extent a response

 is required, Defendants incorporate by reference their responses to the Complaint’s prior

 allegations.

                                               32.

        The allegations of paragraph 32 of the Complaint are denied.

                                               33.

        The allegations of paragraph 33 of the Complaint are denied.

                                               34.

        The allegations of paragraph 34 of the Complaint are denied.

                                               35.

        The allegations of paragraph 35 of the Complaint require no response, as this paragraph

 simply incorporates by reference previous allegations of the Complaint. To the extent a response

 is required, Defendants incorporate by reference their responses to the Complaint’s prior

 allegations.

                                               36.

        The allegations of paragraph 36 of the Complaint are denied.


                                               [6]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 7 of 10 PageID #: 90



                                                     37.

           The allegations of paragraph 37 of the Complaint require no response, as this paragraph

 simply incorporates by reference previous allegations of the Complaint. To the extent a response

 is required, Defendants incorporate by reference their responses to the Complaint’s prior

 allegations.

                                                     38.

           The allegations of paragraph 38 of the Complaint are denied.

                                                     39.

           The allegations of paragraph 39 of the Complaint are denied.

                                                     40.

           The allegations in the unnumbered final paragraph of Plaintiff’s Complaint are legal

 conclusions and do not require a response. To the extent a response is required, the allegations are

 denied.

                                                     41.

           AND NOW, FURTHER ANSWERING, DEFENDANTS SHOW:


                                                     42.

           If the Court should find the incident in question to have resulted from some fault on the

 part of defendants herein, defendants show that the fault of Plaintiff Christopher Fisk and/or fault

 attributable to Plaintiff Christopher Fisk contributed directly to his injuries, if any; accordingly,

 Plaintiff’s recovery, if any, should be precluded or reduced in proportion to the degree of fault

 attributable to Plaintiff in accordance with law.




                                                     [7]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 8 of 10 PageID #: 91



                                                  43.

        Further, any injury or damages to Plaintiff Christopher Fisk were the result of actions,

 conduct, negligence, and/or fault of parties, third parties, persons other than defendants, or

 conditions over whom/which defendants had no authority nor control and for whom/which

 defendants had no responsibility, and therefore, plaintiff’s recovery, if any, should be precluded

 or reduced accordingly.

                                                  44.

        Defendants assert that Plaintiff failed to mitigate his damages, if any. To the extent Plaintiff

 failed to mitigate damages, any recovery sought herein should be precluded or reduced.

                                                  45.

        Plaintiff is not entitled to legal interest or punitive or exemplary damages.

                                                  46.

        Defendants are entitled to good faith immunity. All action or inaction herein was done in

 good faith, without malice, and under laws believed to be constitutional. Under the circumstances,

 defendants’ conduct was reasonable, justified, and legally permissible.

                                                  47.

        Defendants plead all limitations of liability, interest, and costs as recognized by law and as

 set forth in Louisiana Statutes, including but not limited to La. R.S. 9:2798.1 and 13:5101 et seq.

                                                  48.

        Defendants request attorney fees pursuant to 42 U.S.C. §1988.

                                                  49.

        Defendants request a trial by jury.




                                                  [8]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 9 of 10 PageID #: 92



        WHEREFORE, DEFENDANTS, SHERIFF JAYSON RICHARDSON, DEPUTY

 WILLIAM BATES, DEPUTY KELBY PEARAH, DEPUTY RUSS JONES, AND SERGEANT

 PHILLIP PARKER PRAY that the above and foregoing answer be deemed sufficient and after all

 due proceedings are had, there be judgment in favor of defendants and against plaintiff rejecting

 plaintiff’s demands with prejudice at plaintiff’s sole cost.


                                                COOK, YANCEY, KING & GALLOWAY
                                                A Professional Law Corporation


                                                By: /s/ James R. Sterritt________________
                                                        James R. Sterritt, #18447
                                                        Gregg A. Wilkes, #20419
                                                        Jason B. Nichols, #28704
                                                        James Ashby Davis, #37653
                                                333 Texas Street, Suite 1800
                                                P. O. Box 22260
                                                Shreveport, LA 71120-2260
                                                Telephone: (318) 221-6277
                                                Telecopier: (318) 227-7850
                                                james.sterritt@cookyancey.com
                                                gregg.wilkes@cookyancey.com
                                                jason.nichols@cookyancey.com
                                                ashby.davis@cookyancey.com
                                                ATTORNEYS FOR DEFENDANTS, SHERIFF
                                                JAYSON RICHARDSON, DEPUTY WILLIAM
                                                BATES, DEPUTY KELBY PEARAH, DEPUTY
                                                RUSS JONES, AND SERGEANT PHILLIP
                                                PARKER




                                                  [9]
Case 5:20-cv-00499-SMH-MLH Document 11 Filed 07/16/20 Page 10 of 10 PageID #: 93



                                          CERTIFICATE

         I hereby certify that a copy of the foregoing Answer was filed electronically with the Clerk

  of Court using the CM/ECF system, with notice being sent by operation of the court’s electronic

  filing system.

         Shreveport, Louisiana, this 16th day of July, 2020.



                                                               /s/ James R. Sterritt
                                                        OF COUNSEL




                                                 [10]
